

114 S1545 IS: To require a quarterly report by the Federal Communications Commission on the Lifeline program funded by the Universal Service Fund.
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1545IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a quarterly report by the Federal Communications Commission on the Lifeline program
			 funded by the Universal Service Fund.
	
		1.Report on Lifeline program
 (a)DefinitionIn this section— (1)the term Lifeline program means the Lifeline program of the Federal Communications Commission set forth under subpart E of part 54 of title 47, Code of Federal Regulations, or any successor thereto; and
 (2)the term participating carrier means an eligible telecommunications carrier that receives universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e) and 254) for the provision of service through the Lifeline program.
 (b)Report requiredNot later than 1 year after the date of enactment of this Act, and quarterly thereafter, the Federal Communications Commission shall submit to Congress a report on the Lifeline program that includes, with respect to the period covered by the report—
 (1)aggregate expenditures on the Lifeline program; (2)a list of each payment made to a participating carrier for the provision of service through the Lifeline program, including, in the case of a participating carrier that is reimbursed for the provision of service to both wireless and wireline subscribers, the amount of the payment that corresponds to each type of service; and
 (3)the average cost per subscriber, across all the participating carriers, to provide the service that the Lifeline program subsidizes, broken down by wireless and wireline subscribers and averaged per subscriber.